Citation Nr: 1820328	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-35 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Houston, Texas


THE ISSUE

Entitlement to eligibility for a clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to December 1988.  

This matter arises before the Board of Veterans Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Medical Center (MC) in Houston, Texas.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board observes that the Veteran is service connected for left and right knee disabilities, including left knee replacement in 2012 and post traumatic arthritis and subluxation in the right knee.  In addition, the Veteran is service connected for keloids.

The Veteran sought entitlement to a clothing allowance in 2014 on the basis that he is prescribed braces for both his service-connected knee disabilities, and that these braces cause wear and tear on his clothing.  In addition, he asserts the topical medications prescribed for his keloids break through and cause holes in his clothing.  These medications include clobetasol, triamcinolone acetonide, and terbinafine hydrochloride ointments.  He also named a powder.  See Veteran's May 2014 Application for Annual Clothing Allowance (filed under "Clothing Allowance File," rec'd 7/11/2016); see also, July 2016 Board Hearing Transcripts.

In July 2016, the Veteran testified before the undersigned VLJ that he continues to require braces for both his service-connected knees.  He also testified that there has been no change to the ointments he uses for his service-connected skin conditions for the past 15 years.  He further testified that his knee braces no longer fit, and his orthopedic physician prescribed new braces in January and June of 2016.  However, orthotics has not yet called him in for an evaluation.  He testified he was able to maintain his braces for a period of time because the orthotics chief provided him with additional replacement straps in 2010 or 2011, enabling him to replace worn straps on his own.  See July 2016 Transcripts pp. 9-10.  

The medical evidence reflects some uncertainty as to whether the Veteran still requires a left knee brace.  VA treatment and VA-authorized private treatment records reflect that the Veteran underwent a left knee replacement in 2012 conducted by a private surgeon.  Notwithstanding left knee replacement surgery, the Veteran remains service connected for a right knee disability, for which a brace was also prescribed.  VA treatment records show the Veteran requested replacement of his knee orthotics in a November 2013 consult, during which he was referred to his physician with the matter of brace replacement apparently left unresolved.  Records beyond 2015 are not present in the claims file, thus any orthotic consults ordered by the Veteran's orthopedic doctor after 2015, such as the Veteran testified were ordered in January and June 2016, are not yet of record.  See CAPRI records 1996-2015 (rec'd 11/16/2015).

Concerning prescribed skin ointments, a VA treatment record reflects the Veteran continues to receive treatment for keloids as late as 2013, described as slightly pruritic, well-demarcated hyper-pigmented mildly erythematous fissured plaque on bilateral axillary vaults.  Instructions included the use of nystatin powder and TAC 0.1 percent cream for pruritus daily.  See CAPRI records 1996-2015, p. 97.  

The Board is unable to decide this claim on the record presently before it.  Accordingly, the case is REMANDED for the following action:

1.  Ensure the entire clothing allowance file is associated with the Veteran's claims file.

2.  Obtain any additional VA treatment records from 2015 to the present, to include any and all orthotic consults, orders for orthotic devices, dermatology medication consults and prescription medication lists.  

3.  Ensure that all relevant records of VA-authorized private treatment afforded the Veteran for his service-connected bilateral knee disorders since the 2012 left knee replacement and for his service-connected keloid condition to include prescriptions are associated with the Veteran's claims file.

4.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issue on appeal.  In any determination remains unfavorable to the Veteran, he and his representative would be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

